Citation Nr: 1036194	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  10-11 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to service connection for a left knee disability.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to an initial compensable evaluation for a 
bilateral hearing loss disability.

4.	Entitlement to an evaluation in excess of 30 percent for 
residuals of a total right knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1951 to May 1953.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The competent medical evidence of record does not indicate the 
Veteran has been diagnosed with a left knee disability.

2.	The Veteran's current tinnitus is not shown to be due to a 
disease or injury in service or to any incident of his 
military service.

3.	Audiometric examinations correspond to a level II for the 
right ear and a level IV for the left ear.

4.	The Veteran's residuals from a total right knee replacement 
are manifested by: inability to stand after 30 minutes, 
restricted bending, pain after exertion and at night, limited 
extension to 5 degrees, flexion to 100 degrees, and no 
assistive devices or aids needed.


CONCLUSIONS OF LAW

1.	A left knee disability was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303 and 3.304 (2009).

2.	Tinnitus was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303 and 3.304 (2009).

3.	The criteria for an initial compensable evaluation for a 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2009).

4.	The criteria for an evaluation in excess of 30 percent for 
residuals of a total right knee replacement has not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to 
the Veteran in August 2009.  This letter advised the Veteran of 
the information necessary to substantiate his claims and of his 
and VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  This letter also advised the Veteran of 
how disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The VA has also obtained private treatment 
records and associated them with the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was afforded a medical examination in August 2009 to 
obtain an opinion as to whether his bilateral hearing loss and 
tinnitus were service related.  This opinion was rendered by a 
medical professional following a thorough examination and 
interview of the appellant and review of the claims file.  The 
examiner obtained an accurate history and listened to the 
appellant's assertions.  The examiner laid a factual foundation 
and reasoned basis for the conclusions that were reached.  
Therefore, the Board finds that the examination is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was also afforded a medical examination in August 
2009 to obtain an opinion as to the residuals of his total right 
knee replacement.  Ultimately, the Veteran's left knee was also 
examined in the process.  The examiner referenced that he did not 
review the claims file.  However, the Board notes that an 
examination is considered adequate when it is based on a 
consideration of the appellant's prior medical history and also 
describes the disability in sufficient detail so that the Board's 
evaluation of the disability will be a fully informed one.  Stefl 
v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In this case, the Veteran adequately and accurately described the 
history of his right knee disability to the examiner and the 
examiner gave a sufficient opinion as to the current residuals of 
the Veteran's total right knee replacement.  This opinion was 
rendered by a medical professional following a thorough 
examination and interview of the appellant and review of the 
claims file.  The examiner obtained an accurate history and 
listened to the appellant's assertions.  The examiner laid a 
factual foundation and reasoned basis for the conclusions that 
were reached.

There is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
Therefore, the Board finds that the examination is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Left Knee Disability

The Veteran maintains he suffers from a left knee disability 
which began in service and as such, he argues that his claim of 
service connection for the left knee disability should be 
granted.

Here, the Veteran's entrance and separation exams are silent as 
to any treatment, diagnoses or complaints of a left knee 
disability.  Service treatment records indicate the Veteran was 
provided medical evaluations both at entrance to and separation 
from service, in June 1951 and May 1953, respectively.  In the 
entrance examination, the Veteran's lower extremities and other 
musculoskeletal sections are listed as normal.  Also, in the 
medical record at the separation examination, both the lower 
extremities and other musculoskeletal sections are marked as 
normal.

In short, the records are devoid of any findings consistent with 
in-service incurrence of a left knee disability.  As such, the 
Board finds the Veteran did not suffer from a left knee 
disability in active service.

The Board notes that the Veteran has produced no competent 
evidence that he is currently diagnosed with, or is being treated 
for, a left knee disability.  In this regard, during an August 
2009 VA examination, the report notes a normal range of motion 
for the left knee in both flexion and extension.  The Veteran's 
left knee had full flexion to 130 degrees.  The Veteran's left 
knee also had full extension of zero degrees.  After a review of 
the x-rays, the examiner found no acute bony abnormality, 
fracture, or effusion on the left knee.  The diagnoses included  
"left knee normal radiologically."

The Board acknowledges the Veteran indicates he currently suffers 
from a left knee disability.  However, the Board notes that pain 
is not, in and of itself, a disability for the purposes of 
service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).

Without a current diagnosis of a disability, the Board cannot 
grant service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award of 
service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(in the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has specifically 
limited entitlement to service connection to cases where such 
incidents have resulted in a disability).

In sum, the Board finds that there is no competent evidence of a 
current diagnosis of a left knee disability.  The Veteran has 
produced no competent evidence or medical opinion in support of 
his claim that he suffers from such a disability, and all 
evidence included in the record weighs against granting the 
Veteran's claim.  Accordingly, the Veteran's claim for service 
connection must be denied.

Tinnitus

The Veteran is alleging that his tinnitus is due to exposure to 
loud noise in the military.  He indicated he trained new soldiers 
on firing various weapons anywhere between 1 to 3 times daily.  
He also indicated he had to qualify, and qualify others, on the 
machine gun range.  The Veteran notes that he did not wear 
hearing protection during any of these experiences.  Accordingly, 
the Board concedes the Veteran was exposed to in-service noise 
trauma.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

Here, the Veteran's service treatment records are silent as to 
any treatment, diagnoses or complaints of tinnitus.  Service 
treatment records indicate the Veteran was provided medical 
evaluations both at entrance to and separation from service, in 
June 1951 and May 1953, respectively, and both are absent any 
complaints of tinnitus.  In short, the records are devoid of any 
findings consistent with in-service incurrence of tinnitus.  

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The Board concludes they have 
not.

There is no evidence of record to indicate the Veteran complained 
of or was diagnosed with tinnitus until a VA treatment record in 
November 2005.  At that time the Veteran indicated he had 
suffered from tinnitus for 5 years or more.  The August 2009 VA 
treatment record reports the Veteran had suffered from tinnitus 
for 1 year, with it worsening in the past 2 months.  Furthermore, 
at the VA examination in August 2009, the Veteran told the 
examiner he had been suffering from tinnitus for 5 to 6 years.  
As such, the Board observes tinnitus manifested approximately 50 
years following the Veteran's separation from active service.  
The Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein the 
veteran has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

As noted above, the Veteran was provided a VA audiological 
examination in August 2009.  After examining the Veteran and 
reviewing the claims folder, including the Veteran's service 
treatment records, the VA examiner opined that the Veteran's 
current tinnitus was not related to military noise exposure.  
Specifically, the VA examiner noted the Veteran did not develop 
tinnitus until almost 50 years after separation from the 
military.

The Board finds the examiner's opinion persuasive.  It is based 
on a thorough examination and a review of the claims folder and 
provides a basis for finding against his claim.

In sum, the Board finds that there is no evidence of tinnitus 
during active service.  The threshold question therefore is 
whether there is sufficient medical evidence to establish an 
etiological link between the Veteran's tinnitus and his in-
service acoustic trauma.  The Board finds that the preponderance 
of the evidence is against the Veteran's claim.  The Veteran has 
produced no competent medical evidence or medical opinion in 
support of his claim that his current tinnitus is the result of 
his active service.  In addition, the negative VA examiner's 
opinion and the length of time between the Veteran's separation 
from active service and first complaints of tinnitus weigh 
against the Veteran's claim.

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply, and the claim for service 
connection for tinnitus must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Increased Ratings

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Bilateral Hearing Loss

The Veteran's appeal for his bilateral hearing loss originates 
from a rating decision that granted service connection and 
assigned the initial rating.  Staged ratings are appropriate in 
any increased-rating or initial rating claim in which distinct 
time periods with different ratable symptoms can be identified.  
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).  As will be explained more thoroughly 
below, staged ratings are not appropriate here because the 
Veteran's disability stayed consistent throughout the appellate 
time frame.

The Veteran's service-connected bilateral hearing loss has been 
assigned an initial noncompensable evaluation by the RO under the 
provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2009).  
The ratings schedule provides a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment.  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral designations 
for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels 
or more, Table VI or Table VIA is to be used, whichever results 
in the higher numeral.  38 C.F.R. § 4.86(a) (2009).  
Additionally, when the pure tone threshold is 30 decibels or less 
at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI 
or Table VIA is to be used, whichever results in the higher 
numeral.  Thereafter, that numeral will be elevated to the next 
higher numeral.  38 C.F.R. § 4.86(b) (2009).

Turning to the record, the Veteran was afforded a VA examination 
in August 2009.  The pure tone thresholds, in decibels, were as 
follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
25
40
65
65
48.75
LEFT
25
50
70
65
52.50

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 80 percent in the left.  Entering 
the average pure tone thresholds and speech recognition abilities 
into Table VI reveals the highest numeric designation of hearing 
impairment for the right ear is II and the left is IV.  See 38 
C.F.R. § 4.85.  Entering the category designations for each ear 
into Table VII results in a zero percent disability rating under 
Diagnostic Code 6100.

The Board is also aware of the Court's decision in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007) which held that in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  While not argued by the 
Veteran's representative, the Board notes that the August 2009 VA 
examination report does indeed document the Veteran's complaints 
of difficulty hearing when other noise was present.

The Board acknowledges the Veteran's statements that his 
bilateral hearing loss warrants a compensable disability 
evaluation.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the Veteran's impairment.  Furthermore, the opinions 
and observations of the Veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic 
Code 6100 with respect to determining the severity of his 
service-connected bilateral hearing loss disability.  See Moray 
v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and 
(2) (2009).

In sum, the Board finds that there is no probative audiological 
evidence of record to support an initial compensable evaluation 
for the Veteran's bilateral hearing loss disability at any time 
during this appeal period.  The preponderance of the evidence is 
against the Veteran's claim for a higher rating.  Consequently, 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Residuals from a total right knee replacement

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  Further, the Board must 
evaluate the medical evidence of record since the filing of the 
claim for increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.

The appellant's disability has been rated as 30 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Under this 
section, a 30 percent evaluation is granted as the minimum rating 
for knee replacement.  Id.

Where there are intermediate degrees of residual weakness, pain 
or limitation of motion, adjudicators are instructed to rate by 
analogy to Diagnostic Codes 5256, 5261, or 5262.  Id.  A 60 
percent disability evaluation is warranted where there are 
chronic residuals consisting of severe painful motion or weakness 
in the affected extremity.  Id.  A 100 percent disability 
evaluation is warranted for 1 year following implantation of the 
knee replacement.  Id.

The normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II (2009).  
Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the same 
joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 
Fed. Reg. 59,990 (2004).  Specifically, where a veteran has both 
limitation of flexion and limitation of extension of the same 
leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.  
Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran does not meet the criteria for an evaluation in excess of 
30 percent for residuals of a total right knee replacement.

The Veteran was afforded a VA examination in August 2009 where 
the examiner found that he suffered a knee injury while in-
service in 1953.  The Veteran also reported that he underwent a 
total right knee replacement years ago.  The examiner noted that 
the Veteran reported pain getting in and out of the passenger 
side of the car, and for knee discomfort he used a heating pad 
and Tylenol.  The examiner also noted the Veteran reported he was 
able to stand for 15-30 minutes and could walk over a 1/4 of a 
mile, but not over 1 mile.  The examiner found there were no 
constitutional symptoms of arthritis, no weight-bearing joints 
affected, no mass behind the right knee, and no bumps consistent 
with Osgood-Schlatter's disease.  The examiner did note crepitus 
and pain after exertion and at night.  The VA examination also 
reports no clicks or snaps, grinding, instability, patellar 
abnormality, meniscus abnormality, abnormal tendons or bursae, or 
other knee abnormalities.  After reviewing the x-rays the 
examiner found there was no acute or significant focal bony 
abnormality seen in either knee and the right prosthetic appeared 
to be in good position and alignment.

The Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the Veteran's 
disability in his favor.  The Board concludes that the objective 
medical evidence and the Veteran's statements regarding his 
symptomatology show disability that more nearly approximates that 
which warrants the assignment of a 30 percent disability rating.  
See 38 C.F.R. § 4.7.

The Board observes that a higher rating is not warranted because 
the competent evidence of record does not demonstrate that the 
Veteran's symptomatology most closely approximates an evaluation 
higher than 30 percent.  Under the August 2009 VA examination, 
the Veteran does not have the symptoms ordinarily associated with 
a 60 percent evaluation, such as chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
Also, as discussed below, the Veteran's symptoms do not warrant a 
higher rating by analogy to Diagnostic Codes 5256, 5261, or 5262.  
The Board concludes that the Veteran's overall disability picture 
continues to most closely approximate that contemplated by a 30 
percent evaluation.

Diagnostic Code 5256 pertains to ankylosis of the knee.  38 
C.F.R. § 4.71a, Diagnostic Code 5256 (2009).  As the evidence of 
record does not establish that the Veteran suffers from ankylosis 
of the knee this Diagnostic Code is not for application.

Diagnostic Code 5261 pertains to limitation of extension.  
Limitation of extension of the leg to 5 degrees warrants a 
noncompensable rating.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent rating requires 
that extension be limited to 15 degrees.  A 30 percent rating is 
warranted when extension is limited to 20 degrees.  A 40 percent 
rating requires that extension be limited to 30 degrees.  A 50 
percent rating requires that extension be limited to 45 degrees 
or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).  The 
evidence of record shows that the Veteran had a right knee 
limited extension to 5 degrees at the August 2009 examination.  
Consequently, no more than a zero percent rating would be 
warranted under this Diagnostic Code.

Diagnostic Code 5262 pertains to impairment of the tibia and 
fibula.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009).  As 
there is no evidence of impairment of the tibia or fibula this 
Diagnostic Code is not for application.

The Board finds that any rating assigned based upon the above 
diagnostic codes would still be less than the 30 percent 
currently assigned, and thus would not warrant an increased 
rating beyond the minimum rating assigned by Diagnostic Code 
5055.  Limitation of extension to 5 degrees would not warrant a 
rating greater than zero percent.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5055 and 5261 (2009).

The Board will next consider whether any other Diagnostic Codes 
are for application.  Diagnostic Code 5257 pertains to impairment 
of the knee.  Slight impairment of the knee with recurrent 
subluxation or lateral instability warrants a 10 percent rating.  
Moderate impairment of the knee with recurrent subluxation or 
lateral instability warrants a 20 percent rating.  A 30 percent 
rating requires severe impairment with recurrent subluxation or 
lateral instability.  38 C.F.R. 4.71a, Diagnostic Code 5257 
(2009).  The words slight, moderate, and severe are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are equitable and just.  38 C.F.R. § 4.6 
(2009).  Use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  The VA examination 
from August 2009 reveals that the Veteran did not have 
instability of the right knee, and thus this Diagnostic Code is 
not for application.

Diagnostic Code 5260 pertains to limitation of flexion.  Flexion 
limited to 60 degrees warrants a noncompensable rating.  Flexion 
limited to 45 degrees warrants a 10 percent rating.  Flexion 
limited to 30 degrees warrants a 20 percent rating.  Flexion 
limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  In this case there is evidence of 
limitation of flexion.  However, flexion was limited to 100 
degrees when examined by VA in August 2009, which does not 
warrant a compensable rating under that Diagnostic Code.  

The remaining Diagnostic Codes pertaining to the knee are not for 
application.  Diagnostic Code 5258 pertains to dislocated 
semilunar cartilage and Diagnostic Code 5250 pertains to removal 
of semilunar cartilage.  38 C.F.R. § 4.71a. The evidence does not 
show that the Veteran has either dislocated semilunar cartilage 
or removal of semilunar cartilage that would warrant a rating 
under either of those Diagnostic Codes.  Diagnostic Code 5263 
pertains to genu recurvatum.  38 C.F.R. § 4.71a.  There is 
similarly no evidence that the Veteran's right knee disability is 
manifested by genu recurvatum.

Overall, the Board concludes that the evidence discussed above 
supports no more than a 30 percent rating.  In reaching its 
decision, the Board considered the benefit-of-the-doubt rule.  
However, the preponderance of the evidence is against an 
evaluation higher than 30 percent, and therefore, does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level of 
compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
right knee disability or bilateral hearing loss is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's right knee and bilateral hearing loss with the 
established criteria found in the rating schedule shows that the 
rating criteria reasonably describes the Veteran's disabilities' 
level and symptomatology.
The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
Veteran worked as a factory employee for a majority of his life 
and then as a foreman, tour bus driver, chauffer, and filling 
station employee.  He is not currently working, but that is due 
to his own voluntary retirement 17 years ago.  He indicated 
during his August 2009 VA examination for his right knee that he 
is still able to perform daily household chores.  He further 
indicated he had trouble getting out of the car and suffered from 
additional knee pain at night.  Those manifestations, however, 
are already contemplated in his current rating as described 
above.

With regard to his bilateral hearing loss disability, the record 
does not show that the Veteran has required frequent 
hospitalizations for his hearing loss.  Indeed, it does not 
appear from the record that he has been hospitalized at all for 
this disability.  Additionally, there is not shown to be evidence 
of marked interference with employment due to the disability.  As 
mentioned above, the Veteran voluntarily retired 17 years ago.  
There is no evidence in the medical records of an exceptional or 
unusual clinical picture.


In short, there is nothing in the record to indicate that the 
Veteran's disabilities cause impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran.  In this case, the Board 
finds no provision upon which to assign a rating greater than 
that already assigned for the Veteran's right knee disability and 
bilateral hearing loss disability.


ORDER

Entitlement to service connection for a left knee disability is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial compensable evaluation for a bilateral 
hearing loss disability is denied.

Entitlement to an evaluation in excess of 30 percent for 
residuals of a total right knee replacement is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


